DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Teller (US 20140213857 A1).
Claim 1. Teller teaches a system (Figs. 2, [0039] e.g. sensor device), comprising: 
at least one or more sensors each configured to sense one or more physical properties of a user and to generate at least one signal representative thereof, wherein at least one of the one or more sensors comprises a wearable biometric sensor configured to be worn by the user and wherein the one or more physical properties sensed by the wearable biometric sensor comprises an activity level of the user
([0077] FIG. 2 is a block diagram of an embodiment of sensor device 10. Sensor device 10 includes at least one sensor 12 and microprocessor 20.); 
one or more processors; and one or more non-transitory computer-readable media ([0079] memory 22, microprocessor 20.; [0223]I/O device 1200)storing: 
an artificial intelligence (Al) system configured to generate a regimen of one or more activity parameters optimized or personalized to the user, the activity parameters each associated with an action taken on behalf of the user
([0224] I/O device 1200 may be provided with an artificial intelligence based program or algorithm that modifies, based on the information collected by I/O device 1200, the exercise program being followed by the user. 
[0226] According to one aspect of the present invention, I/O device 1200 stores a program or regimen preferably including a set of goals that may be established by set by the user or a third party such as a trainer or care giver. I/O device 1200 can adjust the program or regimen so that the next time the user uses the apparatus, the program or regimen will have been adjusted to comply with the progress or lack of progress the person has made. This adjustment could also include free-living exercise and other information that gets collected between periods of use of the apparatus.) ;
 and 
instructions that, when executed by the one or more processors, configure the system to perform operations, the operations comprising: 
receiving, by the Al system, data associated with the one or more physical properties via the signal from the at least one sensor 
([0014] the first sensor device receiving a plurality of signals from at least two of a body motion sensor, a heat flux sensor, a skin conductance sensor, and a skin temperature sensor, and using the first sensor device to create one or more functions that predict the energy expenditure of the individual using a first set of signals based on one or more of the plurality of sensor signals); 
processing the received data with the Al system to monitor the one or more physical properties including at least the activity level of the user and to generate the regimen based thereon
([0224] I/O device 1200 is thus able to collect and store data relating to exercise activity such as the calories expended during a workout or the duration of the workout
[0226] I/O device 1200 can adjust the program or regimen so that the next time the user uses the apparatus, the program or regimen will have been adjusted to comply with the progress or lack of progress the person has made. This adjustment could also include free-living exercise and other information that gets collected between periods of use of the apparatus. For example, if the person walked the rest of the week according to their program or regimen, the next time they come to use the apparatus, instead of using the same now outdated program/regimen, the program/regimen is adjusted to meet the user's new capabilities.
[0238]-[0240] e.g. learning model to make predictions); 
and providing the regimen as an output of the Al system
([0226] the program/regimen is adjusted to meet the user's new capabilities.). 

Claim 2 Teller teaches the system of claim 1, wherein the one or more processors and the sensor are in wireless communication with one another ([0221] also connected to processing unit 1300 are one or both of wireless link 1320, such as an RF transceiver, connected to antenna 1325, and hardware interface 1330, such as a USB port, connected to connector 1335.).  

Claim 3. Teller teaches the system of claim 2, further comprising a portable computing device in wireless communication with the one or more processors and the sensor, the portable computing device configured to receive the signal from the sensor and to send the data associated with the one or more physical properties of the user to the one or more processors executing the Al system, wherein the portable computing device is configured to receive the regimen output by the Al system and present the regimen to the user via the portable computing device
([0224] It will be appreciated that I/O device 1200, preferably being portable, is able to collect and store data from a number of different pieces of exercise equipment 1505 that are used by the user as he or she moves around health club 1500, or, as described elsewhere herein, while the user is outside of health club 1500, for example at home or while traveling.).

Claim 6. Teller teaches the system of claim 1, wherein the Al system is configured to store information relating to the monitored physical properties in the non-transitory computer- readable media 
([0225] I/O device 1200 is able to collect and store data relating to the physiological parameters of the user before, during and after any exercise activity.).

Claim 7. Teller teaches the system of claim 1, wherein processing the received data comprises analyzing, by the Al system, the monitored physical properties to predict a biologic function of the user and/or determine a user’s response to the one or more activity parameters of the regimen 
([0234] variables may include, without limitation, energy expenditure...and the algorithms for generating values for such variables may be based on data from, for example, the 2-axis accelerometer, the heat flux sensor, the GSR sensor, the skin temperature sensor, the near-body ambient temperature sensor, and the heart rate sensor in the embodiment described above.).

Claim 8. Teller teaches the system of claim 1, wherein the Al system implements one or more of predictive learning, machine learning, automated planning and scheduling, machine perception, computer vision and affective computing to generate said one or more activity parameters of the regimen optimized or personalized to the user ([0011 [0238] [0240] e.g. machine learning]).
Claim 9. Teller teaches the system of claim 1, wherein the activity level of the user is a state of sleep of the user, the Al system configured to access a medication schedule, and wherein the one or more activity parameters of the regimen comprises a designated adjusted dosage and/or time for the user to take medicine based on the medication schedule and the state of sleep of the user 
([0116] [0117] [0226] For example, if the person walked the rest of the week according to their program or regimen, the next time they come to use the apparatus, instead of using the same now outdated program/regimen, the program/regimen is adjusted to meet the user's new capabilities. The principle just described could also apply to interaction with other types of equipment other than exercise equipment, such as medication dispensers, CPAP machines used in sleep therapy, or even a thermostat in the house.).

Claim 10. Teller teaches the system of claim 1, wherein the activity level of the user is a state of sleep of the user, wherein the one or more activity parameters of the regimen comprises a designated optimal time to activate a blood pressure measurement based on the state of sleep of the user 
([0235] Durative contexts are behaviors that last some period of time, such as sleeping, driving a car, or jogging… For example, if a person hasn't slept in 36 hours and hasn't eaten in 10 hours, it is likely that they are fatigued. Table 3 below shows numerous examples of specific personal characteristics, continual measurements, durative measurements, instantaneous events, and cumulative conditions. …blood pressure).
Claim 11. Teller teaches the system of claim 1, wherein the one or more activity parameters of the regimen comprises an optimal schedule for the user to perform at least one of the following activities: eating, sleeping, exercising, studying, working, rehabilitating, having intercourse, taking medications, reading for comprehension, concentrating, resting, socializing, calling, text messaging, and dieting
([0226] he user is interacting with to maximize the performance toward the goal, such as by adjusting the treadmill angle and/or resistance to decrease heart rate or energy expenditure rate of the individual. Such adjustment may be important if, for example, the individual is a CVD patient that needs to watch how much they exert themselves. In addition, after the use of the apparatus is complete, I/O device 1200 can adjust the program or regimen so that the next time the user uses the apparatus, the program or regimen will have been adjusted to comply with the progress or lack of progress the person has made.).

Claim 12. Teller teaches the system of claim 1, wherein the one or more activity parameters of the regimen comprises a designated optimal time for the user to undergo a medical procedure
([0116] [0117] [0226] For example, if the person walked the rest of the week according to their program or regimen, the next time they come to use the apparatus, instead of using the same now outdated program/regimen, the program/regimen is adjusted to meet the user's new capabilities. The principle just described could also apply to interaction with other types of equipment other than exercise equipment, such as medication dispensers, CPAP machines used in sleep therapy, or even a thermostat in the house.).

Claim 13 . Teller teaches the system of claim 1, wherein the one or more activity parameters of the regimen comprises a designated optimal diet for the user
([0214] The third method involved doing continual training while the user is using the system including sensor device 1201. For example, the system described above that utilizes discrepancies in predicted weights between the system's prediction and that reported by a scale to adjust the estimated caloric amounts for each category is an example of this type of training.).

Claim 14. Teller teaches the system of claim 1, wherein the one or more physical properties of the user comprises at least one of the following in addition to the activity level of the user: biometric data, cellular data, biologic data, and non-biologic data
([0234] variables may include, without limitation, energy expenditure...and the algorithms for generating values for such variables may be based on data from, for example, the 2-axis accelerometer, the heat flux sensor, the GSR sensor, the skin temperature sensor, the near-body ambient temperature sensor, and the heart rate sensor in the embodiment described above.).

Claim 15. Teller teaches the system of claim 1, wherein the one or more physical properties of the user comprises at least one of the following in addition to the activity level of the user: calories consumption, quality of sleep, activity, heart rhythm, pulse rate, blood pressure, temperature, perspiration, and blood chemistry 
(([0216][0234][0224] I/O device 1200 is thus able to collect and store data relating to exercise activity such as the calories expended during a workout or the duration of the workout).

Claim 16. Teller teaches a method of generating a regimen of one or more activity parameters optimized or personalized to a user, comprising:
receiving, by an artificial intelligence (Al) system, data associated with one or more physical properties of a user
(([0014] the first sensor device receiving a plurality of signals from at least two of a body motion sensor, a heat flux sensor, a skin conductance sensor, and a skin temperature sensor, and using the first sensor device to create one or more functions that predict the energy expenditure of the individual using a first set of signals based on one or more of the plurality of sensor signals)),
wherein the data is received via a signal from one or more sensors each configured to sense the one or more physical properties of the user and to generate the signal representative thereof
([0077] FIG. 2 is a block diagram of an embodiment of sensor device 10. Sensor device 10 includes at least one sensor 12 and microprocessor 20.),
wherein at least one of the one or more sensors comprises a wearable biometric sensor configured to be worn by the user and wherein the one or more physical properties sensed by the wearable biometric sensor comprises an activity level of the user
([0077] FIG. 2 is a block diagram of an embodiment of sensor device 10. Sensor device 10 includes at least one sensor 12 and microprocessor 20.); 
and executing, by one or more processors, instructions stored on one or more non- transitory computer-readable media to configure the Al system to perform operations, the operations comprising:
processing the received data with the Al system to monitor the one or more physical properties including at least the activity level of the user and to generate the regimen based thereon
([0224] I/O device 1200 may be provided with an artificial intelligence based program or algorithm that modifies, based on the information collected by I/O device 1200, the exercise program being followed by the user. 
[0226] According to one aspect of the present invention, I/O device 1200 stores a program or regimen preferably including a set of goals that may be established by set by the user or a third party such as a trainer or care giver. I/O device 1200 can adjust the program or regimen so that the next time the user uses the apparatus, the program or regimen will have been adjusted to comply with the progress or lack of progress the person has made. This adjustment could also include free-living exercise and other information that gets collected between periods of use of the apparatus.); and
providing the regimen as an output of the Al system, the one or more activity parameters of the regimen each associated with an action taken on behalf of the user
(([0226] the program/regimen is adjusted to meet the user's new capabilities.)).

Claim 17. Teller teaches the method of claim 16, wherein processing the received data comprises analyzing, by the Al system, the monitored physical properties to predict a biologic function of the user and/or determine a user’s response to the one or more activity parameters of the regimen
([0234] variables may include, without limitation, energy expenditure...and the algorithms for generating values for such variables may be based on data from, for example, the 2-axis accelerometer, the heat flux sensor, the GSR sensor, the skin temperature sensor, the near-body ambient temperature sensor, and the heart rate sensor in the embodiment described above.).

Claim 18. Teller teaches the method of claim 16, wherein processing the received data with the Al system to generate the regimen comprises determining an optimal schedule for the user to perform at least one of the following activities: eating, sleeping, exercising, studying, working, rehabilitating, having intercourse, taking medications, reading for comprehension, concentrating, resting, socializing, calling, text messaging, and dieting
([0226] he user is interacting with to maximize the performance toward the goal, such as by adjusting the treadmill angle and/or resistance to decrease heart rate or energy expenditure rate of the individual. Such adjustment may be important if, for example, the individual is a CVD patient that needs to watch how much they exert themselves. In addition, after the use of the apparatus is complete, I/O device 1200 can adjust the program or regimen so that the next time the user uses the apparatus, the program or regimen will have been adjusted to comply with the progress or lack of progress the person has made.).

Claim 19. Teller teaches the method of claim 16, wherein processing the received data with the Al system to generate the regimen comprises determining a designated optimal time for the user to undergo a medical procedure
([0116] [0117] [0226] For example, if the person walked the rest of the week according to their program or regimen, the next time they come to use the apparatus, instead of using the same now outdated program/regimen, the program/regimen is adjusted to meet the user's new capabilities. The principle just described could also apply to interaction with other types of equipment other than exercise equipment, such as medication dispensers, CPAP machines used in sleep therapy, or even a thermostat in the house.).

Claim 20. Teller teaches the method of claim 16, wherein processing the received data with the Al system to generate the regimen comprises determining a designated optimal diet for the user
([0214] The third method involved doing continual training while the user is using the system including sensor device 1201. For example, the system described above that utilizes discrepancies in predicted weights between the system's prediction and that reported by a scale to adjust the estimated caloric amounts for each category is an example of this type of training.).

Claim 21. Teller teaches the system of claim 1, wherein the Al system is configured to access a medication schedule, and wherein the one or more activity parameters of the regimen comprises a designated adjusted dosage and/or time for the user to take medicine based on the medication schedule and the activity level of the user
([0116] [0117] [0226] For example, if the person walked the rest of the week according to their program or regimen, the next time they come to use the apparatus, instead of using the same now outdated program/regimen, the program/regimen is adjusted to meet the user's new capabilities. The principle just described could also apply to interaction with other types of equipment other than exercise equipment, such as medication dispensers, CPAP machines used in sleep therapy, or even a thermostat in the house.).

Claim 22. Teller teaches the method of claim 16, wherein the Al system is configured to access a medication schedule, and wherein processing the received data with the Al system to generate the regimen comprises determining a designated adjusted dosage and/or time for the user to take medicine based on the medication schedule and the activity level of the user
([0116] [0117] [0226] For example, if the person walked the rest of the week according to their program or regimen, the next time they come to use the apparatus, instead of using the same now outdated program/regimen, the program/regimen is adjusted to meet the user's new capabilities. The principle just described could also apply to interaction with other types of equipment other than exercise equipment, such as medication dispensers, CPAP machines used in sleep therapy, or even a thermostat in the house.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 6- 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689